DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussion with Keven T. McCormick on November 18, 2021.  The claims are amended as follows:

Claim 1 (Currently Amended): A system worn entirely on a body of a patient for measuring parameters determined from heartbeat-induced impedance pulses, ECG signals, and motion signals exclusively from the patient’s chest, comprising:
a monitoring housing supporting electrical circuit components, the monitoring housing configured to rest on the patient’s chest and not wrap around the patient’s chest;
an impedance-measuring system integrated within the monitoring housing, the impedance-measuring system comprising an impedance circuit in electrical contact with at least a first set of impedance electrodes and configured to receive a first set of electrical signals from the patient’s chest 
an ECG-measuring system integrated within the monitoring housing, the ECG-measuring system comprising an analog ECG circuit in electrical contact with at least  an ECG electrode and configured to receive a second set of electrical signals from the patient’s chest and process them to determine [[the]] ECG signals, wherein the ECG electrode is disposed between the first set of impedance electrodes to ensure a gap exists between each impedance electrode and ECG electrode 
a motion-measuring system connected to the monitoring housing, the motion-measuring system comprising a motion-detecting circuit and configured to generate signals, and the motion signals;
a wireless transmitter integrated connected to the monitoring housing and in electrical contact with the data-processing system, the wireless transmitter configured to transmit the parameters determined from the heartbeat-induced impedance pulses, the ECG signal, and the motion signal; and
a battery system comprising a battery in electrical contact with and configured to power the impedance-measuring system, the ECG-measuring system, the motion-measuring system, the data-processing system, and the wireless transmitter.

Claim 3. Delete
Claim 4, line 1, change "3" to -- 2 --.

Claim 9 (Currently Amended): A system worn entirely on a body of a patient for measuring heartbeat-induced impedance pulses, ECG signals, and motion signals from the patient, comprising:
a monitoring housing supporting electrical circuit components, the monitoring housing configured to rest on the patient’s chest but not wrap around the patient’s chest;
an impedance-measuring system integrated within the monitoring housing, the impedance-measuring system comprising an impedance circuit in electrical contact with at least a first set of impedance electrodes and configured to receive a first set of electrical signals from the patient’s chest and process them to determine [[the]] heartbeat-induced impedance pulses exclusively from the patient’s chest;
an ECG-measuring system integrated within the monitoring housing, the ECG-measuring system comprising an analog ECG circuit in electrical contact with at least an ECG electrode and configured to receive a second set of electrical signals from the patient’s chest and process them to determine [[an]] ECG signals, wherein the ECG electrode is disposed between the first set of impedance  electrodes to ensure a gap exists between each impedance electrode and ECG electrode  
a motion-measuring system integrated within the monitoring housing, the motion- measuring system comprising a motion-detecting circuit and configured to generate 
a data-processing system connected to the monitoring housing and in electrical contact with the impedance-measuring system, the ECG-measuring system, and the motion-measuring system, the data-processing system comprising a microprocessor configured to operate a set of computer algorithms configured to process the impedance signals, the ECG signals, and the motion signals.

Claim 11. Cancel. 


Claim 14 (Currently Amended): A system worn entirely on a body of a patient for measuring parameters determined from heartbeat-induced impedance pulses, ECG signals, and motion signals from the patient, comprising:
a monitoring housing supporting electrical circuit components, the monitoring housing configured to rest on the patient’s chest but not wrap around the patient’s chest;
an impedance-measuring system integrated within the monitoring housing, the impedance-measuring system comprising an analog impedance circuit in electrical contact with at least a first set of electrodes and configured to receive a first set of electrical signals from the patient’s chest and process them to determine heartbeat-induced impedance pulses;
an ECG-measuring system integrated within the monitoring housing, the ECG-measuring system comprising an analog ECG circuit in electrical contact with at least an ECG electrode and configured to receive a second set of electrical signals from the patient’s chest and process them to determine [[an]] ECG signals, wherein the ECG electrode is disposed between the first set of impedance electrodes to ensure a gap exists between each impedance electrode and ECG electrode 
a motion-measuring system integrated within the monitoring housing, the motion- measuring system comprising a motion-detecting circuit and configured to generate a set of motion signals in response to the patient’s movements;
a location-measuring system integrated within the monitoring housing, the location- measuring system configured to wirelessly receive signals and, in response, determine a set of location coordinates describing the patient’s geographic location; a data-processing system integrated within the monitoring housing and in electrical contact with the impedance-measuring system, the ECG-measuring system, the motion-measuring system, and the location-measuring system, the data-processing system comprising a signals, the set of location coordinates, and the motion signals; 
a wireless transmitter integrated within the monitoring housing and in electrical contact with the data-processing system, the wireless transmitter configured to transmit the parameters determined from the impedance signals, the ECG signals, the set of location coordinates, and the motion signals; and
a battery system comprising a battery in electrical contact with and configured to power the impedance-measuring system, the ECG-measuring system, the motion-measuring system, the data-processing system, and the wireless transmitter.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to fairly render unpatentable the claimed invention of a system worn entirely on a body of a patient for measuring parameters determined from heartbeat-induced impedance pulses, ECG signals, and motion signals exclusively from the patient’s chest, comprising a monitoring housing supporting electrical circuit components, the monitoring housing configured to rest on the patient’s chest and not wrap around the patient’s chest; an impedance-measuring system integrated within the monitoring housing, the impedance-measuring system comprising an impedance circuit in electrical contact with at least a first set of electrodes and configured to receive a first set of electrical signals from the patient’s chest and process them to determine the heartbeat-induced impedance pulses exclusively from the patient’s chest; an ECG-measuring system integrated within the monitoring housing, the ECG-measuring system comprising an analog ECG circuit in electrical contact with at least an ECG electrode and configured to receive a second set of electrical signals from the patient’s chest and process them to .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791